
	
		I
		112th CONGRESS
		1st Session
		H. R. 3392
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Quayle (for
			 himself, Mr. Coble,
			 Mr. Ross of Florida,
			 Mr. Gowdy, and
			 Mr. Griffin of Arkansas) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 5, United States Code, to provide for
		  periodic review of major rules, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Regulatory Review Act of
			 2011.
		2.In
			 general
			(a)Chapter 5 of title 5, United States Code,
			 is amended by inserting after section 553 the following:
				
					553a.Periodic
				review of major rules
						(a)Identification
				of major rulesOn the date
				that is 6 months prior to the date that is 10 years after the date on which a
				rule takes effect, the Administrator of the Office of Information and
				Regulatory Affairs in the Office of Management and Budget shall submit to the
				agency that made that rule and to the Congress a determination as to whether or
				not that rule is a major rule.
						(b)Review by
				agencyIf an agency receives
				a determination under subsection (a) that a rule is a major rule, the agency
				head shall, not later than 10 years after the date on which the rule takes
				effect and every 10 years thereafter, complete a review of that rule consistent
				with the following:
							(1)The review shall identify the costs and
				benefits of the rule.
							(2)The review shall
				identify each amendment to the rule that would accomplish the same statutory
				objectives but result in different costs and benefits.
							(3)The review shall
				identify the costs and benefits of repealing the rule.
							(c)Publication of
				reviewNot later than 30 days after the date that is 10 years
				after the date on which the rule takes effect, the agency shall publish in the
				Federal Register and submit to Congress a report summarizing the results of the
				review under subsection (b), including information on each set of costs and
				benefits identified pursuant to paragraphs (1) through (3) of subsection
				(b).
						(d)Comment
				phaseDuring the 90-day
				period beginning on the date that the report under subsection (c) is published,
				the agency shall give interested persons an opportunity to submit a comment on
				the review through submission of written data, views, or arguments with or
				without opportunity for oral presentation.
						(e)Final
				determination on the ruleAfter consideration of the relevant matter
				presented, the agency shall make a final determination on whether the rule
				should be amended, continue in effect without amendment, or be repealed, and
				not later than 30 days after the period described in subsection (d) expires,
				publish that final determination in the Federal Register. That final
				determination shall be made as to whether there is a way to accomplish the
				objectives of the rule in a more effective, less burdensome, or less costly
				manner.
						(f)Review by the
				AdministratorEach final determination by an agency under
				subsection (e) shall be reviewed by the Administrator not later than 30 days
				after the agency publishes that determination. If the Administrator determines
				that the agency determination with regard to that rule does not result in an
				outcome that accomplishes the objectives of the rule in a more effective, less
				burdensome, or less costly manner, then the Administrator shall notify the
				agency promptly and the Director of the Office of Management and Budget shall
				make a determination as to whether the agency determination should be
				revised.
						(g)Repealed rules;
				amended rules
							(1)Repealed
				rulesIf the agency
				determines that the rule should be repealed, the agency may establish a
				transition period of not more than 6 months for the repeal of the rule. The
				rule shall cease to have effect beginning on the date that the transition
				period ends.
							(2)Amended
				rulesIf the agency determines that the rule should be amended,
				the agency shall, not later than 3 months after such determination is made,
				commence appropriate action in accordance with this chapter to make such
				amendment.
							(h)Judicial
				reviewNotwithstanding any other provision of law, each
				determination by an agency under this section shall be subject to judicial
				review under chapter 7.
						(i)Report to
				CongressNot later than 30 days after the publication a final
				determination under subsection (e), the agency shall submit to Congress a
				report detailing that determination.
						(j)DefinitionsFor purposes of this section:
							(1)The term
				cost means, with respect to a rule, the cost of that rule,
				including direct, indirect, and cumulative costs and estimated impacts on jobs,
				economic growth, innovation, and economic competitiveness, to each person who
				is significantly affected by the rule.
							(2)The term benefit means, with
				respect to a rule, the benefit of that rule, including direct, indirect, and
				cumulative benefits and estimated impacts on jobs, economic growth, innovation,
				and economic competitiveness, to each person who is significantly affected by
				the rule.
							(k)ApplicationThe
				provisions of this section shall apply only to rules that take effect during
				the period beginning on January 1,
				2011.
						.
			(b)Section 551 of title 5, United States Code,
			 is amended as follows:
				(1)In paragraph (13),
			 by striking and at the end.
				(2)In paragraph (14),
			 by striking the period at the end and inserting ; and.
				(3)By adding at the end the following:
					
						(15)major rule has the meaning
				given such term in section
				804.
						.
				(c)The table of
			 sections for chapter 5 of title 5, United States Code, is amended by inserting
			 after the entry relating to section 553 the following:
				
					
						553a. Periodic review of major
				rules.
					
					.
			
